DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 8/13/2019, 7/29/2021, and 10/19/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, the limitation “comprises undersampled k-space image” should be replaced with “comprises an undersampled k-space image” and the limitation “or image acquired” should be replaced with “or an image acquired”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 6-8, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Pub. No. 20170035319), in view of Littmann et al. (U.S. Pub. No. 20120112751) hereinafter Littmann. 
Regarding claim 1, primary reference Zhao teaches:
A computer-implemented method for improving image quality with shortened acquisition time  (abstract, [0049], “a 3D single-shot stack-of-spirals k-space trajectory, parallel imaging, and compressed sensing are combined for highly accelerated image acquisition with excellent SNR”), the method comprising:
(a) utilizing an accelerated image acquisition scheme for imaging a subject using a medical imaging apparatus ([0091], “in an accelerated acquisition with associated lower SNR, dynamic ASL with single-shot dual-density spiral trajectories and without background suppression was performed”; see also [0018]-[0028] for accelerated dynamic image acquisition scheme overview related to figures; [0029] accelerated acquisition); 
(b) acquiring, using the medical imaging apparatus, a medical image of the subject according to the accelerated image acquisition scheme ([0091], “Six volunteers were imaged with following protocol. For the multiple-OT ASL measurements, single-shot dual-density spiral scanning was used with an in-plane acceleration factor of 2. The spiral readout duration was 6 ms and the FOV was 200 mm, which gave a nominal spatial resolution of 4.5.times.4.5 mm.sup.2. The whole brain was covered by 24 slices with thickness 4.5 mm. Four pairs of control and label images were averaged to improve SNR. Three repetitions of the dual-density spiral were performed with different initial 
(c) applying a deep network model to the medical image to improve the quality of the medical image  ([0106], “In FIG. 6c, a noisy ASL signal (RMSE=1.84 e.sup.-3) was projected onto the dictionary and then represented by a few primary prototypes, which suppresses noise and recovers the signal (RMSE=5.8 e.sup.-4)”; [0059]-[0061] teach to the dictionary being deep network model because it is trained iteratively to the training data set of signals and the compressed sensing solver of [0062]-[0069] are utilized for applying the dictionary to the image); and 
(d) outputting an improved quality image of the subject for analysis by a physician  ([0109], “results are more clearly demonstrated in simulated ASL images (FIG. 9). Spatial TV (b) suppressed noise and improved the ASL image SNR. Model-based reconstruction (c) enforced the signal changes in OT encoding space towards the dynamic model and suppressed noise along the OT encoding dimension. The combination of the above two types of sparsity (d) improved the image quality further.”).
Primary reference Zhao fails to teach:
Determining an accelerated acquisition scheme
However, the analogous art of Littmann of a magnetic resonance imaging system for examination of a subject (abstract) teaches:
Determining an accelerated acquisition scheme ([0069], “The body part or volume and/or the position of a structure of the examination subject to be imaged 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance image quality improve method of Zhao to incorporate the determining of an accelerated image acquisition scheme based on user input as taught by Littmann because it enables the acquisition coils of the magnetic resonance assembly to detect RF signals of different regions of the patient with different sensitivity profiles ([0070]). This improves image quality and provides greater diagnostic insights to a user. 
Regarding claim 2, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further teaches:
wherein the medical image includes a magnetic resonance image ([0037], magnetic resonance imaging system; [0042], “for example to acquire and/or process image data corresponding to magnetic resonance imaging of an area of interest”; [0091], describes magnetic resonance image acquisition). 
Regarding claim 6, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further teaches:
wherein the accelerated image acquisition scheme comprises one or more parameters related to an undersampled k-space, an undersampling pattern, and a reduced number of repetitions ([0056], as shown in equation 1, F is a fourier transform operator that includes the k-space sampling trajectory and under-sampling pattern of an 
Regarding claim 7, the combined references of Zhao and Littmann teach all of the limitations of claim 6. Primary reference Zhao further teaches:
wherein the undersampling pattern is selected from a group consisting of a uniform undersampling pattern, a random undersampling pattern, and a variable undersampling pattern ([0080], “A dual-density spiral trajectory was used to acquire k-space, with Nyquist sampling during the first 1/4 of the readout and under-sampling by a factor of 3 during the rest of the readout.” This is a form of random undersampling pattern as claimed).
Regarding claim 8, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further teaches:
wherein the medical image comprises undersampled k-space image or image acquired using reduced number of repetitions ([0068], teaches to an undersampled k-space image with “If in-plane k-space is undersampled for acceleration, the image can be recovered by using information from multiple channels. SPIRiT (Lustig and Pauly, 2010) is an autocalibrated parallel reconstruction method that can be used with non-Cartesian trajectories. When using undersampled k-space,”).
Regarding claim 14, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further teaches:
wherein the deep learning model is a deep residual learning model ([0110], compared with the noiseless ASL signal, compressed sensing with spatial TV and model based K-SVD [deep learning model] constraints increased the mage similarity, 
Regarding claim 15, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further teaches:
wherein the deep learning model is trained by adaptively tuning one or more model parameters to approximate a reference image ([0106], simulated multi-OT ASL images represented by the over-complete dictionary and the associated approximation errors are shown in FIG. 6. The noiseless ASL signal [reference image] was accurately approximated using just a few prototypes in the dictionary [deep learning model] (figure 6a)  More prototypes yielded improved signal approximation).
Regarding claim 16, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further teaches:
wherein the improved quality image of the subject has greater SNR, higher resolution, or less aliasing compared with the medical image acquired using the medical imaging apparatus ([0112], FIG. 10 shows one slice from a dynamic ASL 3D image set acquired [medical image acquired using the medical imaging apparatus] with a dual-density spiral trajectory and without background suppression. The conventional non-Cartesian gridding reconstruction (a) resulted in high background noise and motion artifacts. Parallel reconstruction with SPIRiT (b) reduced noise and stabilized the image. As in the simulations, the model-based reconstruction (c) suppressed the noise in the background and improved the SNR [greater SNR] of experimental ASL images).
Regarding claim 17, primary reference Zhao teaches:

(a) utilzing an accelerated image acquisition scheme for imaging a subject using a medical imaging apparatus ([0091], “in an accelerated acquisition with associated lower SNR, dynamic ASL with single-shot dual-density spiral trajectories and without background suppression was performed”; see also [0018]-[0028] for accelerated dynamic image acquisition scheme overview related to figures; [0029] accelerated acquisition); 
(b) acquiring, using the medical imaging apparatus, a medical image of the subject according to the accelerated image acquisition scheme ([0091], “Six volunteers were imaged with following protocol. For the multiple-OT ASL measurements, single-shot dual-density spiral scanning was used with an in-plane acceleration factor of 2. The spiral readout duration was 6 ms and the FOV was 200 mm, which gave a nominal spatial resolution of 4.5.times.4.5 mm.sup.2. The whole brain was covered by 24 slices with thickness 4.5 mm. Four pairs of control and label images were averaged to improve SNR. Three repetitions of the dual-density spiral were performed with different initial spiral angles. TR was 5 s and TE was 22 ms. For each OT measurement, the scan time was about 2 minutes. 9 OT measurements were acquired sequentially with total scan time of about 18 minutes”; see also [0018]-[0028] for imaging overview related to acquired images in related figures; [0029]; [0037] MRI imaging system); 
(c) applying a deep network model to the medical image to improve the quality of the medical image ([0106], “In FIG. 6c, a noisy ASL signal (RMSE=1.84 e.sup.-3) was 
(d) outputting an improved quality image of the subject for analysis by a physician ([0109], “results are more clearly demonstrated in simulated ASL images (FIG. 9). Spatial TV (b) suppressed noise and improved the ASL image SNR. Model-based reconstruction (c) enforced the signal changes in OT encoding space towards the dynamic model and suppressed noise along the OT encoding dimension. The combination of the above two types of sparsity (d) improved the image quality further.”).
Primary reference Zhao fails to teach:
determining an accelerated image acquisition scheme
However, the analogous art of Littmann of a magnetic resonance imaging system for examination of a subject (abstract) teaches:
determining an accelerated image acquisition scheme ([0069], “The body part or volume and/or the position of a structure of the examination subject to be imaged initially takes place in Step 201. For example, this can take place by selection of a corresponding acquisition program by means of input unit 20”; [0052], “MR system 100 can be designed to implement an accelerated acquisition method (for example GRAPPA, SENSE or SMASH) using the acquisition coils 22 and 23”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance image 
Regarding claim 18, the combined references of Zhao and Littmann teach all of the limitations of claim 17. Primary reference Zhao further teaches:
wherein the medical image includes a magnetic resonance image ([0037], magnetic resonance imaging system; [0042], “for example to acquire and/or process image data corresponding to magnetic resonance imaging of an area of interest”; [0091], describes magnetic resonance image acquisition).
Regarding claim 20, the combined references of Zhao and Littmann teach all of the limitations of claim 17. Primary reference Zhao further teaches:
wherein the accelerated image acquisition scheme comprises one or more parameters related to an undersampled k-space, an undersampling pattern, and a reduced number of repetitions ([0056], as shown in equation 1, F is a fourier transform operator that includes the k-space sampling trajectory and under-sampling pattern; [0099] teaches to the configuration of reduced repetitions for further parameter adjustment).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Littmann as applied to claim 1 above, and further in view of Zhao et al. (U.S. Pub. No. 20170261578) hereinafter Zhao ‘578. 
Regarding claim 3, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further fails to teach:
wherein determining the accelerated image acquisition scheme comprises: 
(i) receiving a target acceleration factor or target acquisition speed via a graphical user interface, and 
(ii) selecting the accelerated image acquisition scheme from a plurality of accelerated image acquisition schemes based on the target acceleration factor or the target acquisition speed
	However, the analogous art of Zhao ‘578 of a magnetic resonance imaging process with imaging parameter adjustments (abstract) teaches:
wherein determining the accelerated image acquisition scheme comprises: 
(i) receiving a target acceleration factor or target acquisition speed via a graphical user interface ([0021], “The process 100 starts at process block 102 with the receipt of a proposed MR imaging process that is desired by a user. For example, at process block 102, the user may select, as a non-limiting example, an MRF process.” This includes acquisition speed, which is considered to be a target acquisition speed; [0049], user interface), and 
(ii) selecting the image acquisition scheme from a plurality of image acquisition schemes based on the target acceleration factor or the target acquisition speed ([0021], “However, there is a great amount of variability in the specifics for performing a given acquisition, which may provide tradeoffs in acquisition speed, SNR efficiency, and the like. As will be described, the present disclosure provides systems and methods for determining acquisition parameters and/or designing a pulse sequence that balances 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance image quality improve method of Zhao and Littmann to incorporate the selection of an acquisition scheme based on the target acquisition speed as taught by Zhao ‘578 because there is a great amount of variability in the specifics for performing a given acquisition, which may provide tradeoffs and must be accounted for when optimizing acquisition speed ([0021]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Littmann, in further view of Zhao ‘578 as applied to claim 3 above, and further in view of Burrman (U.S. Pub. No. 20110021904) hereinafter Burrman. 
Regarding claim 4, the combined references of Zhao, Littmann, and Zhao ‘578 teach all of the limitations of claim 3. Primary reference Zhao further fails to teach:
wherein selecting the accelerated image acquisition scheme comprises applying the plurality of accelerated image acquisition schemes to a portion of the medical image for simulation
However, the analogous art of Burrman of a timing scheme and planning method for dynamic MRI imaging (abstract) teaches:
wherein selecting the image acquisition scheme comprises applying the plurality of image acquisition schemes to a portion of the medical image for simulation ([0053], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance image quality improve method of Zhao, Littmann, and Zhao ‘578 to incorporate the acquisition scheme simulation verification feature as taught by Burrman because the simulation may facilitate assessment of whether the timing scheme calculated by the planning device is acceptable. This will improve image quality without increasing scan time by performing multiple different acquisition schemes for a patient’s procedure ([0053]). 
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Littmann as applied to claims 1 or 17 above, and further in view of Weller et al. (U.S. Pub. No. 20120081114) hereinafter Weller. 
Regarding claim 5, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further fails to teach:
wherein the accelerated image acquisition scheme is determined based on user input and real-time simulated output images
However, the analogous art of Weller of a magnetic resonance imaging system of using multiple RF coils for acquiring image data (abstract) teaches:
wherein the accelerated image acquisition scheme is determined based on user input and real-time simulated output images ([0066], “While the RMSE captures sources of error, including blurring and aliasing, g-factors primarily capture noise amplification. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance image quality improve method of Zhao and Littmann to incorporate the user input and simulated images to adjust the accelerated image acquisition method as taught by Weller because the additional tuning of the acquisition sequence provides greater image quality and increased speed of image reconstruction ([0009]). 
Regarding claim 19, the combined references of Zhao and Littmann teach all of the limitations of claim 17. Primary reference Zhao further fails to teach:
wherein the accelerated image acquisition scheme is determined based on user input and real-time simulated output images

wherein the accelerated image acquisition scheme is determined based on user input and real-time simulated output images [0066], “While the RMSE captures sources of error, including blurring and aliasing, g-factors primarily capture noise amplification. To compute the g-factors for GRAPPA, CS alone, L.sub.1 SPIR-iT, and SpRING, 400 Monte Carlo trials are used. The noise amplifications from each simulation are averaged, and the resulting values are combined across coils using the coil combination weights used to form the combined image. The parameters for each of the reconstruction methods are identical to those used in the preceding performance evaluations”. These simulations are developed for the combined images in the reconstruction process and are considered to be real-time simulated output images; [0078], “By varying .lamda., a user or the system controls the image reconstruction to improve SNR or avoid blurring from oversmoothing, depending on the needs of a clinician” this variation of the parameter is considered to be a user input to adjust the accelerated image acquisition scheme; see also [0029] teaches to the acceleration of the image acquisition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance image quality improve method of Zhao and Littmann to incorporate the user input and simulated images to adjust the accelerated image acquisition method as taught by Weller because the additional tuning of the acquisition sequence provides greater image quality and increased speed of image reconstruction ([0009]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Littmann as applied to claim 1 above, and further in view of Singh et al. (U.S. Pub. No. 20190213442) hereinafter Singh. 
Regarding claim 9, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further fails to teach:
wherein the deep learning model is trained with adaptively optimized metrics based on user input and real-time simulated output images
However, the analogous art of Singh of a method for training a learning-based medical scanner (abstract) teaches:
wherein the deep learning model is trained with adaptively optimized metrics based on user input and real-time simulated output images ([0035], “By simulating as many scanning sequences from the scanner logs as desired, sufficient variations in the scan protocols can be captured. The detailed information that are found in the scanner logs include: (a) Scanner software log including the selected scan protocol, annotated scan range in the topogram images, all user interactions, contrast type as well as amount, (b) Table logs including all events corresponding to the movement of the table as the patient is positioned (both along the gantry axis as well the height for appropriate iso-centering), as well as when the full scan is performed. The necessary annotations providing the qualitative information on the resulting scanning images can also be obtained from the scanner logs” the training data includes both user interactions which are considered to be user input, and scanning images which are simulated from the scanning workflow and considered to be simulated output images).
. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Littmann as applied to claim 1 above, and further in view of Suzuki (WO2014036473) hereinafter Suzuki (see WO Publication attached with applicant’s submitted IDS of 8/13/2019). 
Regarding claim 10, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further fails to teach:
wherein the deep learning model is trained using training datasets comprising at least a low quality image and a high quality image
	However, the analogous art of Suzuki of an image processing system utilizing machine learning techniques (abstract) teaches:
wherein the deep learning model is trained using training datasets comprising at least a low quality image and a high quality image ([0016], the input images include low quality images and the teaching images include high quality images and both are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance image quality improve method of Zhao and Littmann to incorporate the training datasets comprising a low- and high-quality images as taught by Suzuki because it enables the machine learning technique, once properly trained, to convert lower quality images with noise and artifacts, into high quality images with less noise or fewer artifacts ([0017]). 
Regarding claim 11, the combined references of Zhao, Littmann, and Suzuki teach all of the limitations of claim 10. Primary reference Zhao further fails to teach:
wherein the low quality image is generated by applying one or more filters or adding synthetic noise to the high quality image to create noise or undersampling artifacts.
	However, the analogous art of Suzuki of an image processing system utilizing machine learning techniques (abstract) teaches:
wherein the low quality image is generated by applying one or more filters or adding synthetic noise to the high quality image to create noise or undersampling artifacts ([0026], For example, simulated LDCT images [low quality image] were formed by degrading real HDCT images, and using these degraded images as input images to the supervised dose reduction technique… simulated quantum noise (which can be modeled as signal-dependent noise) is added [adding synthetic noise] to high-radiation dose sinograms… is a parameter determining the amount of noise).

Regarding claim 12, the combined references of Zhao and Littmann teach all of the limitations of claim 1. Primary reference Zhao further fails to teach:
wherein the deep learning model is trained using image patches that comprise a portion of at least a low quality image and a high quality image
	However, the analogous art of Suzuki of an image processing system utilizing machine learning techniques (abstract) teaches:
wherein the deep learning model is trained using image patches that comprise a portion of at least a low quality image and a high quality image ([0018], For example, as shown in Figure 2, overlapping sub-regions/sub-volumes may be extracted from the "input" [portion of at least a low quality image] LDCT images, at a block 206, and numerous single pixel or sub-regions/sub-volumes may be extracted from the corresponding "teaching" [portion of a high quality image] HDCT images, as teaching values, at a block 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance image quality improve method of Zhao and Littmann to incorporate the training datasets 
Regarding claim 13, the combined references of Zhao, Littmann, and Suzuki teach all of the limitations of claim 12. Primary reference Zhao further fails to teach:
wherein the image patches are selected based on one or more metrics quantifying an image similarity
However, the analogous art of Suzuki of an image processing system utilizing machine learning techniques (abstract) teaches:
wherein the image patches are selected based on one or more metrics quantifying an image similarity ([0019], As illustrated in Figure 2, and also part of the supervised machine learning technique, the extracted sub-regions/sub-volumes [image patches] and pixels are correlated, after which an error analysis is performed, at a block 210… Example error measures include a root mean square error, a mean square error [metrics quantifying an image similarity], a mean absolute error, a Mahalanobis distance measure, and similarity measures such as mutual information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance image quality improve method of Zhao, Littmann, and Suzuki to incorporate the image patches selected on quantification of image similarity as taught by Suzuki because the image similarity defines the error to be minimized by training of the image optimization technique by machine learning ([0019]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.F./Examiner, Art Unit 3793             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791